DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 01/15/2021 have been entered. Claims 1-4 are currently pending where claim 5 is cancelled from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0001791 (Mizufune hereinafter) in view of US 7784584 (Gonzalez hereinafter) and further in view of US 2016/0001791 (Schmitt hereinafter)
Regarding claim 1, Mizufune teaches an air supply system for a rail vehicle (¶ 10) that discloses an air compressor or generating compressed air (Air compressor 13, Figures 7 and 8); 
Mizufune is silent with respect to at least one temperature sensor for sensing at least one temperature value interior to the housing and exterior a circuit formed by the compressor, air-drier, and cooling device, and, wherein the cooling device is operable in dependence on the at least one temperature sensed.
However, Gonzalez teaches an enclosed system that retains heat which discloses sensing an interior temperature separate from the components within the container (Column 3 Lines 56-63 detail the temperature sensor able to determine an internal temperature and send that data to a controller). The resultant combination would use the housing sensor of Gonzalez to monitor the internal temperature of Mizufune while not directly detecting a circuit formed by the compressor, air-drier, and cooling device, and then send the detected data to the controller of Mizufune such that the cooling device is operable in dependence on the at least one temperature sensed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Mizufune with the temperature sensors of Gonzalez to allow for accurate and real time measurements of the temperature within the compressor system.

However, Schmitt teaches an air-handling unit that discloses a temperature sensor for sensing a temperature value of the environment outside of the housing (Sensor 140 per ¶ 33 which shows 140 as being part of the air sensing components 136 which detect ambient conditions which are being interpreted as exterior conditions. The resultant combination would factor these sensed data points into the controller of Mizufune such that the cooling device is operable in dependence on the at least one temperature sensed (Per Gonzalez) and in dependence on the temperature value of the environment (Per Schmitt).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Mizufune with the ambient sensing capabilities of Schmitt to further improve the operational accuracy and overall performance of the air supply system.
Regarding claim 3, Mizufune’s modified teachings are described above in claim 1 where Mizufune further discloses the cooling device has a fan device (Fan 15) for generating a cooling-air stream through the housing (¶ 63-65).
Regarding claim 4.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0001791 (Mizufune) in view of US 7784584 (Gonzalez) in view of US 2016/0001791 (Schmitt) and further in view of US 6105377 (Jeong hereinafter).
Regarding claim 2, Mizufune’s modified teachings are described above in claim 1 where Mizufune further discloses that a control device (Controller 24 per ¶ 62), wherein the cooling device (fans 15) can be activated irrespective of the operating state of the compressor device (¶ 64 details independent operation of the fans from the electric motor controlling the compressor). It should be noted that Gonzalez in Column 3 Lines 56-63 details the controller activating a cooling method based on the sensed internal temperature. 
Mizufune is silent with respect to the controller activating the cooling device in dependence of the sensed temperature outside of the housing and the at least one temperature value sensed interior to the housing.
However, Jeong teaches a compressor controller for a refrigeration installation that discloses a controller activating and controlling the cooling fan (Figure 1, controller 114 and cooling fan 108 with driver 110). The resultant combination would take the data fed to the controller of Mizufune per Gonzalez and Schmitt and use the communications of Jeong to activate the cooling device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Mizufune to control the cooling fan of Mizufune per the teachings of Jeong to allow for the user to better control the entire cooling air supply system.

Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive.
The argument regarding combination of Mizufune and Gonzalez has been reviewed and found to not be persuasive.  Gonzalez is directed to a device for reducing noise and heat emissions which is seen as conditioning air and the surrounding environment. Mizufune is directed to an air compression device used in an air conditioning application. Both of the above references are designed to treat air in such a manner that temperature is a variable that is controlled or desired to be controlled. For at least these two references would be analogous art. Furthermore, Gonzalez teaches in Column 3 Lines 56-63 that the temperature sensor detects an internal temperature, which is then factored into the control of the fan. This would satisfy the cited language in the Non-Final Office Action dated 12/07/2020. The interpretation used by the Examiner is that any location inside of the casing in Gonzalez and during the combination with Mizufune, these locations are treated as interior locations but external of the fluid traveling within the compressed fluid circuit. If this interpretation is different from desired any language to clarify said claim language would be welcome. 
The argument regarding the addition of the Schmitt reference has been reviewed and found to not be persuasive. Applicant cites Schmitt as using an ambient sensor to drive the compressor. However, Schmitt explicitly states “Air sensing components 136 can include, but are not limited to, a humidity sensor 138, a temperature sensor 140, and a gas/liquid/solid contaminant sensor 142.” This shows that Schmitt is using the exterior temperature. The data sensed by Schmitt is used in part to controller their air flow and when in combination will be used with the control of Mizufune to affect the operation of the compressor. For at least this reason, the proposed arguments regarding Schmitt are not found to be persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746